Citation Nr: 0309633	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-23 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a service-connected 
right knee disorder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
October 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the RO in 
Roanoke, Virginia, which assigned a 100 percent disability 
rating for the right knee disorder for the period of February 
10, 1999 to April 1, 1999 based on surgical or other 
treatment necessitating convalescence.  Following the period 
of convalescence, a 20 percent disability evaluation was 
restored.  

During the course of the July 2002 hearing, held in 
Washington, D.C., before the undersigned Veterans' Law Judge, 
the veteran raised the issues of entitlement to service 
connection for a low back disorder and a left knee disability 
secondary to the service-connected right knee.  Those issues 
have not been addressed by the RO and are not properly before 
the Board.  They are referred to the RO for actions deemed 
appropriate.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

While this file was in the possession of the Board, 
additional development was undertaken, which included 
providing the veteran with a VA medical examination.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the 
Federal Court held, in essence, that evidence obtained by the 
Board could not be considered by the Board without first 
remanding the case to the AOJ (agency of original 
jurisdiction) for initial consideration.

The aforementioned development included a VA examination in 
March 2003, during which an X-ray study of the veteran's 
right knee was ordered.  The results of the X-ray study are 
not contained in the case file.  The RO is instructed to 
obtain the results of the X-ray study and incorporate them 
into the file.

In view of the foregoing, the case is remanded for the 
following:
 
1.  The Board finds that there remains a 
further duty to assist the veteran on his 
claim for an increased rating for a right 
knee disorder.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  The RO 
must review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 are fully complied with and 
satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, 
which treated him for a right knee 
disorder since 1999.  After securing the 
necessary release, the RO should obtain 
these records.  If records are not 
obtainable, it should be documented in 
the claims folder.

3.  The RO should contact the facility, 
which performed the veteran's VA medical 
examination on March 28, 2003, and 
obtain a copy of the X-ray report of the 
right knee.  After securing the report, 
the RO should associate it with the 
claims folder.  If the X-ray study 
cannot be obtained, it should be so 
documented in the claims folder.

4.  Thereafter, the RO should readjudicate 
this claim, keeping in mind the 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


